Exhibit 10.4

OMNIBUS COLLATERAL ASSIGNMENT OF MATERIAL AGREEMENTS, PERMITS AND LICENSES

THIS OMNIBUS COLLATERAL ASSIGNMENT OF MATERIAL AGREEMENTS, PERMITS AND LICENSES
dated as of July 17, 2013 (this “Assignment”), by the undersigned (each, an
“Assignor” and together, the “Assignors”) to DEUTSCHE BANK AG NEW YORK BRANCH,
as administrative agent (in such capacity, together with its successors and
assigns, “Assignee”).

RECITALS:

WHEREAS, Spirit Realty, L.P. (the “Borrower”), the lenders from time to time
party thereto (the “Lenders”), and the Assignee, as administrative agent, have
entered into a Credit Agreement, dated as of July 17, 2013 (as amended, modified
or supplemented from time to time, the “Credit Agreement”), providing for the
making of Loans to and the issuance of, and participation in, Letters of Credit
for the account of the Borrower, all as contemplated therein (the Assignee, the
Issuer, the Lenders and their subsequent successors and assigns, are herein
called the “Secured Creditors”).

WHEREAS, each of Guarantor and General Partner is the owner of a direct or
indirect beneficial interest in the Borrower.

WHEREAS, it is a condition to the extensions of credit under the Credit
Agreement that, as additional security for the payment or performance of the
Obligations under the Credit Agreement and the observance and performance by
Assignors of the terms, covenants and conditions of the Security Documents and
the Loan Documents on the part of Assignors to be observed or performed
thereunder, the Assignors in the manner hereinafter set forth collaterally
assign to Assignee all of Assignors’ right, title and interest in and to (i) all
Material Agreements entered into as of the date hereof, a complete list of which
is more particularly described on Schedule A attached hereto and incorporated
herein; (ii) any material permits and licenses (“Material Permits”) entered into
as of the date hereof as more particularly described on Schedule B attached
hereto and (iii) any Material Agreements entered into from and after the Closing
Date and/or any Material Permits obtained from and after the Closing Date until
the Revolving Loan Commitment Termination Date, in each case, as more
particularly described on Schedule A and/or Schedule B, respectively (as each
such exhibit may be supplemented or amended from time to time).

WHEREAS, Guarantor, General Partner and each of their subsidiaries will obtain
direct and indirect material benefits from the incurrence of Loans by the
Borrower and the issuance of Letters of Credit for the account of the Borrower
under the Credit Agreement by the Secured Creditors and, accordingly, desires to
enter into this Agreement in order to induce the Lenders to make Loans to the
Borrower and issue, and/or participate in, Letters of Credit for the account of
the Borrower.

WHEREAS, the forgoing recitals are intended to form an integral part of this
Assignment.

 

1



--------------------------------------------------------------------------------

AGREEMENT:

For good and valuable consideration the parties hereto agree as follows:

Section 1. Definitions. Unless the context otherwise requires, capitalized terms
used but not otherwise defined herein shall have the respective meanings
provided therefor in the Credit Agreement.

Section 2. Collateral Assignment of the Material Agreements, Permits and
Licenses. As additional security for the payment or performance of the
Obligations under the Credit Agreement and the observance and performance by
such Assignor of the terms, covenants and conditions of the Security Documents
and the Loan Documents on the part of such Assignor to be observed or performed,
each Assignor hereby collaterally assigns and grants to Assignee a security
interest in all of such Assignor’s rights, title and interest in and to the
Material Agreements and Material Permits; provided however, that Assignor shall
not be required to collaterally assign any Material Agreement that is pledged or
assigned to holder(s) of Mortgage Indebtedness which prohibits the further
assignment or grant of a security interest to Assignee hereunder. Assignee
hereby grants to Assignors a license to perform under and to receive performance
by the parties to the Material Agreements and Material Permits, which license
shall terminate upon delivery of notice by Assignee after the occurrence and
during the continuance of an Event of Default. Upon repayment of the Obligations
under the Credit Agreement and termination of the Credit Agreement, this
Assignment shall automatically terminate and all rights and interest granted
hereunder shall be automatically released. Notwithstanding anything herein to
the contrary, in no event shall the Material Agreements or Material Permits
include or the collateral assignment or security interest granted herein attach
to (a) any Material Agreement or Material Permit to which any Assignor is a
party, and any of its rights or interest thereunder, if and to the extent that a
security interest is prohibited by or in violation of any law, rule or
regulation applicable to such Assignor, (b) any Material Agreement or Material
Permit to which any Assignor is a party, and any of its rights or interest
thereunder, if and to the extent that a security interest is prohibited by or in
violation of a term, provision or condition (including any requirement to obtain
the consent of any third party that has not been obtained) that constitutes a
breach or default under such Material Agreement or Material Permit or results in
the termination of such Material Agreement or Material Permit and only to the
extent that such term or provision was not rendered ineffective pursuant to
Section 9-406 through 9-409 of the UCC; provided however, that the Material
Agreements and Material Permits shall include (and such security interest shall
attach) immediately at such time as the prohibition shall no longer be
applicable and to the extent severable, shall attach immediately to any portion
of such Material Agreement or Material Permit not subject to the prohibitions
specified above; provided further that the exclusions referred to in this
Section 2 shall not include any proceeds of any such Material Agreement or
Material Permit.

 

2



--------------------------------------------------------------------------------

Section 3. Governing Law. This Assignment shall be deemed to be governed,
construed, applied and enforced in accordance with the laws of the State of New
York and the applicable laws of the United States of America.

Section 4. Notices. All notices or other written communications hereunder shall
be deemed to have been properly given and become effective as provided in the
Credit Agreement.

Section 5. No Oral Change. This Assignment, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally
or by any act or failure to act on the part of Assignors or Assignee, but only
by an agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

Section 6. Security Agreement. The collateral assignment and security interest
granted pursuant to this Assignment is granted in conjunction with the security
interest granted to the Assignee pursuant to the Security Agreement, and each
Assignor hereby acknowledges and affirms that the rights and remedies of the
Assignee with respect to the collateral assignment and security interest granted
by them in the Material Agreements and Material Permits made and granted hereby
are more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. To the
extent there is any conflict between the terms of this Assignment and the
Security Agreement, the Security Agreement shall control.

Section 7. Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.

Section 8. Headings, etc. The headings and captions of various paragraphs of
this Assignment are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

Section 9. Counterparts. This Assignment may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Assignment.

Section 10. Number and Gender. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

Section 11. Successors and Assigns. This Assignment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
transferees and assigns.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignors have executed this Assignment as of the date first
written above.

 

ASSIGNOR: SPIRIT REALTY, L.P., a Delaware limited partnership By: Spirit General
OP Holdings, LLC, as sole general partner By:  

 

Name:   Title:   SPIRIT REALTY CAPITAL, INC. a Maryland corporation By:  

 

Name:   Title:   SPIRIT GENERAL OP HOLDINGS, LLC, a Delaware limited liability
company By:  

 

Name:   Title:   SPIRIT MASTER FUNDING IV, LLC, a Delaware limited liability
company By:  

 

Name:   Title:  

 

4



--------------------------------------------------------------------------------

SPIRIT MASTER FUNDING V, LLC, a Delaware limited liability company By:  

 

Name:   Title:  

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignee has executed this Assignment as of the date and
year first written above.

 

DEUTSCHE BANK AG NEW YORK BRANCH

By:

 

 

  Name:   Title: DEUTSCHE BANK AG NEW YORK BRANCH

By:

 

 

  Name:   Title:

 

6